644 S.E.2d 229 (2007)
MAGNOLIA MANUFACTURING OF NORTH CAROLINA, INC.
v.
ERIE INSURANCE EXCHANGE, Erie Insurance Property and Casualty Company, and Erie Insurance Group.
No. 525A06-2.
Supreme Court of North Carolina.
March 8, 2007.
David S. Coats, John T. Crook, Raleigh, for Erie Insurance.
Robert Hornik, Jr., Chapel Hill, for Magnolia Mfg.
Prior report: 361 N.C. 213, 639 S.E.2d 443.

ORDER
Upon consideration of the petition filed by Defendant on the 1st day of March 2007 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, *230 the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of March 2007."
Chief Justice PARKER and Justices TIMMONS-GOODSON and HUDSON recused.